Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Technology Research Corporation: We consent to the incorporation by reference in the registration statements (No. 333-96975, No. 333-110825, No. 333-131633, No. 333-132006, and No. 333-158351) on Form S-8 of Technology Research Corporation of our report dated June15, 2009, with respect to the consolidated balance sheets of Technology Research Corporation and subsidiary as of March31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the years in the three-year period ended March31, 2009, and the related financial statement schedule, which report appears in the March31, 2009, annual report on Form 10-K of Technology Research Corporation. /s/ KPMG LLP June18, Tampa, Florida Certified Public Accountants
